John J. Pricer commenced his action against E.E. Doggett as the owner of certain premises, for debt and foreclosure of mechanics' lien thereon. Other laborers who had filed liens were joined as defendants. In the trial of the cause judgment went for the plaintiff and other defendants, allowing recovery for labor and foreclosure of mechanics' lien against the owner. The defendant prefected his appeal from the judgment to this court in which certain proceedings had in the trial court were assigned as error for reversal. The plaintiff in error has served and filed his brief which reasonably supports the errors assigned. If the plaintiff in error serves and files brief on appeal which supports the grounds assigned for reversal, and defendant in error fails to file answer brief in the cause in accordance with the rules of the court, or extension of time allowed by the court for filing brief, the record will not be examined and searched for some theory upon which to support the judgment of the trial court, but the cause will be reversed and remanded for new trial.
By the Court: It is so ordered.